DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 8/1/2022 regarding Remarks and Amendments filed 7/5/2022.
Claims 1, 8, and 15 are amended.
Claims 1-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as obvious over DeLorean et al. (US 2020/0090562 A1; hereinafter, "DeLorean") in view of Lind et al. (US 2016/0088332 A1; hereinafter, "Lind") further in view of Kim et al. (US 2020/0184862 A1; hereinafter, "Kim").

Claims 1, 8, 15: (Currently amended)
Pertaining to claims 1, 8, 15 exemplified in the features of System claim 1, DeLorean teaches the following:
A system for displaying one or more targeted messages on a vehicle (DeLorean, see at least [0070] and [0082] “…the sign mounts to a vehicle…” and per at least [0091]: “…the sign may display content that is tailored or targeted to one or more occupants of a vehicle that is within the predetermined range and/or viewing angle of the sign…”), the system comprising: 
an electronic display disposed on a surface of the vehicle (DeLorean, see at least [0022], [0070], and [0145]-[0148], e.g.: “FIG. 3A shows an example vehicle-mounted sign, according to an embodiment of the present disclosure…”); 
and one or more processors interfacing with the electronic display (DeLorean, see at least [0145]-[0148], e.g.: “FIGS. 3A and 9A illustrate a sign 100 mounted, coupled, or disposed on a vehicle (e.g., bus, train, car, truck, etc.). In some instances, including the sign 100 on the vehicle and may provide additional targeted advertising capabilities…”),
the one or more processors configured to: 
detect environmental data associated with an environment surrounding the vehicle, the environmental data indicating a set of individuals associated with the environment surrounding the vehicle (DeLorean, see at least [0070] and Figs. 11a – 11c and [0145]-[0148] system 135’ is similar to system 135; and per e.g. Fig. 1D and at least [0121] “…Additionally, or alternatively, the sign 100 and/or the system 135 may include facial recognition software to identify occupants of vehicles (e.g., driver and/or passengers) for gathering of demographics, determining targeted advertising material, etc…; see also at least [0153]) and a set of distances between the set of individuals and the vehicle (DeLorean, see at least [0070] e.g.: “In the case of a vehicle-mounted display system, sensors may also or instead be used by the system to determine attributes (e.g., a speed, a location, a position, and so on) of the display system (e.g., the sign) relative to a viewing target (e.g., a pedestrian, group of pedestrians, a vehicle, occupants of a vehicle, etc.)…”; also note Figs. 11a-11c, and [0079], [0169]-[0172], and [0186])
generate demographic data based at least in part on the environmental data , the demographic data including a time of day (DeLorean, see at least [0070] and [0091]-[0093], teaching e.g.: “…the sign may display content that is tailored or targeted to one or more occupants of a vehicle that is within a predetermined range and/or viewing angle of the sign. For instance the sign may include cameras… using an identification [demographic data] of the driver, the sign (or another communicatively coupled computing device) may determine preferences of the driver, a shopping or purchase history of the driver, and/or a browsing history of the driver. Utilizing this information, the sign may display targeted advertising directed to the driver… The sign may vary in brightness of the display depending on the time of day… a clock may additionally [be] included in and/or in communication with the sign and used to determine a time of day… ”; and per [0106], e.g.: “…, billing may be based on an algorithm that accounts for one or more weighted factors, including time of day, direction of exposed traffic, day of week, number of vehicles driving past the sign 100, holiday impact, local special events, weather conditions,… demographics of the vehicle, the driver, and/or the occupants of the vehicle, geographical demographics, and/or the demand for advertising at a particular location of the sign 100…”; see also [0121]-[0122] and [0226]-[0227] e.g.: “…the system may gather demographic information about drivers and/or occupants of vehicle. This demographic information may be transmitted via an associated data resource…”);
analyze the demographic data to determine a set of tags representative of the set of individuals; one tag of the set of tags being corresponding to the time of day of the 
demographic data (DeLorean, see at least [0091]-[0093] teaching e.g.: “…determine an identity of a driver of the vehicle and/or information about the driver or other occupants of the vehicle (e.g., demographics, number of occupants, age of one or more occupants, gender, etc.). In some instances, the identity [demographics] of the driver may be used [analyzed] to cross-index available email addresses, phone numbers, and/or user accounts. The email addresses and/or phone numbers may be utilized to determine characteristics [tags] of the driver. For instance, using an identification [demographic] of the driver, the sign (or another communicatively coupled
computing device) may determine preferences [a type of tag] of the driver, a shopping or purchase history [another tag] of the driver, and/or a browsing history [another tag] of the driver. Utilizing this information, the sign may display targeted advertising directed to the driver… The sign may vary in brightness of the display depending on the time of day… a clock may additionally [be] included in and/or in communication with the sign and used to determine a time of day [a tag]… ”; see also at least [0106], e.g.: “…, billing may be based on an algorithm that accounts for one or more weighted factors [tags], including time of day [a tag], direction of exposed traffic, day of week, number of vehicles driving past the sign 100, holiday impact, local special events, weather conditions,… ‘demographics of the vehicle, the driver, and/or the occupants’ [set of tags representative of the individuals] of the vehicle, geographical demographics, and/or the demand for advertising at a particular location of the sign 100…”;)
 […]
and cause the electronic display to display the targeted message for viewing by the set of individuals (DeLorean, again see at least [0091]-[0093], [0106], [0121]-[0122], and [0132] e.g. “…the sign may display content that is tailored or targeted to one or more occupants of a vehicle that is within the predetermined range and/or viewing angle of the sign… The software may utilize the license plate to determine an identity of a driver of the vehicle and/or information about the driver or other occupants of the vehicle (e.g., demographics, number of occupants, age of one or more occupants, gender, etc.). …For instance, using an identification of the driver, the sign (or another communicatively coupled computing device) may determine preferences of the driver, a shopping or purchase history of the driver, and/or a browsing history of the driver. Utilizing this information, the sign may display targeted advertising directed to the driver. Additionally, or alternatively, the sign may utilize the location of the sign to display content advertising nearby restaurants, shops, or hotels that are proximate to the location of the driver…”)
Although DeLorean teaches the above limitations and teaches targeting advertising based on weighted factors [tags] including demographics and time of time, as well as preferences, characteristics, etc… e.g. per at least [0091]-[0093]: “…the sign may display content that is tailored or targeted to one or more occupants of a vehicle that is within a predetermined range and/or viewing angle of the sign. …using an identification [demographic data] of the driver, the sign (or another communicatively coupled computing device) may determine preferences [a tag] of the driver, a shopping or purchase history [a tag] of the driver, and/or a browsing history of the driver. Utilizing this information, the sign may display targeted advertising [associating the set of tags with corresponding tags of a targeted message] directed to the driver… The sign may vary in brightness of the display depending on the time of day… a clock may additionally [be] included in and/or in communication with the sign and used to determine a time of day… ”; and per [0106] “…billing may be based on an algorithm that accounts for one or more weighted factors including time of day… demographics of the vehicle, the driver, and/or the occupants, geographical demographics, and/or the demand for advertising [of] the sign…”; and per [0121]-[0122] and [0226]-[0227], DeLorean may not delve into the minutia of matching targeted advertising based on threshold amount of such weighted factors [e.g. threshold amount of tags] as recited below. However, regarding these features DeLorean in view of Lind teaches the following: 
 select one or more targeted messages from one or more previously stored messages by matching the set of tags to corresponding tags in the one or more previously stored messages, […], wherein the one or more targeted messages are selected when the set of tags match the corresponding tags in the one or more previously stored messages by a threshold amount (Lind, see at least [0044], teaching, e.g.: “…The content selection module 280 uses the retrieved demographic information to select one or more candidate advertisements from a pool of candidate advertisements. The content selection module 280 compares the retrieved demographic information to the targeting information of the candidate advertisements. The content selection module 280 selects one or more candidate advertisements from the pool of candidate advertisements that have a threshold percentage of targeting criteria that matches the retrieved demographic information….”; applicant’s “tags” read on Lind’s demographic information and targeting criteria);
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lind which is applicable to a known base device/method of DeLorean to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Lind to the device/method of DeLorean because DeLorean and Lind are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although DeLorean teaches the above limitations upon which the following feature depends, and DeLorean teaches, see at least Figs. 2H-2L in conjunction with at least [0091]-[0094], e.g.: “…the sign may display content that is tailored or targeted to one or more occupants of a vehicle that is within the predetermined range…”, DeLorean may not explicitly teach the nuance of the below recited prioritization step based on such predetermined range. However, regarding this feature as recited below, DeLorean in view of Kim teaches the following:
prioritize the one or more targeted messages to be displayed by correlating the set of individuals with the set of distances such that a targeted message being viewed by the set of individuals is relevant to one or more individuals in the set of individuals that are closer to the vehicle (Kim, see at least Fig. 3A, 4C, and at least [0128]-[0137] “the controller 180 may classify the plurality of users as a primary user who mostly makes use of the first visual information and a sub-user whom the primary user is with… The plurality of visual information may include advertising information, video, images, event information, etc..” and [0162]-[0168], teaching e.g.: “…upon detecting a plurality of users viewing the digital signage 100, the controller 180 may classify the plurality of users as primary users and sub-users, based on preset condition… [including] whether a user is at the shortest distance from the display unit 151, and whether a user is a main target group of the first visual information... the controller 180 may classify primary users and sub-users based on the relative distance between the display unit 151 and each user. Referring to FIG. 4C, if the distance between the display unit 151 and the first user 410 is d1 and the distance between the display unit 151 and the second user 520 is d2, which is longer than d1, the controller 180 may set the first user 410 as a primary user and the second user 420 as a sub-user…” and per [0216]: “…as shown in (c) of FIG. 8A, if the sub-user 420 gets closer to the display unit 151 than the primary user 410, the controller 180 may reset the primary user 410 as a sub-user and the sub-user 420 as a primary user. In this case, the second visual information 620 may be outputted on the display unit 151 at a larger output size than the first visual information 610.”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kim (directed towards classify a user as a primary user [thereby prioritizing] based on relative distance, as compared to other users, to display unit and selecting visual information [targeted messages] based on this classification [i.e. prioritize the one or more targeted messages to be displayed by correlating the set of individuals with the set of distances such that a targeted message being viewed by the set of individuals is relevant to one or more individuals in the set of individuals that are closer to the display on the vehicle]) which is applicable to a known base device/method of DeLorean (already directed towards identifying individuals to target with advertising based on predetermined distance from a display) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kim to the device/method of DeLorean resulting in the limitation in question because DeLorean and Kim are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 3, 9, 16, 17: (previously presented)
DeLorean/Lind/Kim teaches the limitations upon which these claims depend. Furthermore, DeLorean teaches the following:
…further comprising: an image sensor (DeLorean, see at least [0121] e.g. “…the sign 100 and/or the system 135 may include facial recognition software to identify occupants of vehicles (e.g., driver and/or passengers) for gathering of demographics,… The vehicle recognition sensors 220 and 220' may also include cameras or other sensors that detect and/or recognize license plates, windshield tags, radio-frequency identification (RFID) tags, or other vehicle identifiers that are usable to identify vehicles or their occupants and/or to determine demographic information about the occupants…”); and a proximity sensor (DeLorean, see at least [0083] e.g.: “…the sensors may also monitor a proximity of the sign relative to other structure…”); 
Although DeLorean teaches the above limitations and teaches, see at least Figs. 2H-2L in conjunction with at least [0091]-[0094], e.g.: “…the sign may display content that is tailored or targeted to one or more occupants of a vehicle that is within the predetermined range…”, DeLorean may not explicitly teach all of the nuances as recited below. However, regarding these features, DeLorean in view of Kim teaches the following:
wherein the environmental data comprise a set of digital images captured by the image sensor and a set of proximity data captured by the proximity sensor, the set of proximity data being indicative of the set of distances between the set of individuals and the vehicle, wherein the one or more processors are further configured to prioritize the one or more targeted messages by (i) correlating the set of distances with the set of digital images and (ii) correlating the demographic data with the set of digital images (Kim, see at least Fig. 3A, 4C, and at least [0128]-[0137] “Referring to (a) of FIG. 3A, the digital signage 100 may capture the vicinity A of the display unit 151 through the camera 121… Kim, see at least Fig. 3A, 4C, and at least [0128]-[0137] “the controller 180 may classify the plurality of users as a primary user who mostly makes use of the first visual information and a sub-user whom the primary user is with… The plurality of visual information may include advertising information, video, images, event information, etc..” and [0162]-[0168], teaching e.g.: “…upon detecting a plurality of users viewing the digital signage 100, the controller 180 may classify the plurality of users as primary users and sub-users, based on preset condition… [including] whether a user is at the shortest distance from the display unit 151, and whether a user is a main target group of the first visual information... the controller 180 may classify primary users and sub-users based on the relative distance between the display unit 151 and each user. Referring to FIG. 4C, if the distance between the display unit 151 and the first user 410 is d1 and the distance between the display unit 151 and the second user 520 is d2, which is longer than d1, the controller 180 may set the first user 410 as a primary user and the second user 420 as a sub-user…” and per [0216]: “…as shown in (c) of FIG. 8A, if the sub-user 420 gets closer to the display unit 151 than the primary user 410, the controller 180 may reset the primary user 410 as a sub-user and the sub-user 420 as a primary user. In this case, the second visual information 620 may be outputted on the display unit 151 at a larger output size than the first visual information 610.”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kim (directed towards capturing, with a camera, the vicinity of a display unit and capturing proximity of users, within the vicinity, classifying users in part based on relative distance to the display and prioritizing the output of visual content tailored for each user according to their relative distance to the display) which is applicable to a known base device/method of DeLorean (already directed towards identifying individuals to target with advertising based on predetermined distance from a display) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kim to the device/method of DeLorean resulting in the limitation in question because DeLorean and Kim are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 10: (previously presented)
DeLorean/Lind/Kim teaches the limitations upon which these claims depend. Furthermore, DeLorean teaches the following:
… wherein determining the one or more targeted messages based at least in part upon the demographic data includes: 
transmitting, by one or more processors, the demographic data to an external processing server; and receiving, by one or more processors, the one or more targeted messages from the external processing server (DeLorean, as noted supra for claim 1, see at least [0091]-[0092], [0121]-[0122] and also [0226]-[0227]; herein DeLorean teaches determining and displaying targeted advertising [targeted message] based on demographic data. DeLorean also teaches transmitting demographic data to a “central location” [external processing server] via associated data resources.
The difference between the prior art of DeLorean and the claim limitation is that DeLorean may not explicitly state, within a single embodiment, that his “central location” [external processing server], although he teaches it receives demographic data, also determines his targeted advertising and then sends this back to his system 135 or display 100. However, because DeLorean does teach his targeted advertising is determined based on demographics and he also teaches demographics may be transmitted via an associated data resource to this “central location” and the Examiner fins that separating functions to different components is within the ordinary skill in the art before the effective filing date of the claimed invention, the Examiner finds that there is motivation to off-load DeLorean’s determining of targeted advertising to one of DeLorean’s “central locations”. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have configured DeLorean’s “central location” to determine his targeted advertising (rather than his system 135 or sign 100 determining such targeted advertising as discussed per [0121]) based on transmitted demographic information (e.g. per [0226]-[0227]) because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649 and because per MPEP 2144.04 (V)(C) – Making separable is obvious (e.g. separating the function of determining targeted advertising determination from DeLorean’s system and/or display and moving this functionality to his already disclosed “central location” which he already teaches receives the demographic information and which as shown e.g. [0091]-[0092] demographic information is used to target advertising).

Claims 4, 11, 18:
DeLorean/Lind/Kim teaches the limitations upon which these claims depend. Furthermore, DeLorean teaches the following:
… wherein the one or more processors are further configured to use one or more of (i) facial recognition, (ii) object recognition, or (iii) object character recognition to generate the demographic data (DeLorean, see at least [0091]-[0092] and [021]-[0122] e.g. facial recognition), and the demographic data include one or more of (i) a location of the vehicle, (ii) a time when the image sensor captured the set of digital images, (iii) an age of a respective individual of the set of individuals, (iv) a gender of the respective individual, (v) a height of the respective individual, or (vi) a weight of the respective individual (DeLorean, see at least [0091]-[0092] e.g. age).

Claims 5, 12, 19:
DeLorean/Lind/Kim teaches the limitations upon which these claims depend. Furthermore, DeLorean teaches the following:
… wherein the one or more processors are further configured to receive the environmental data from one or more of (i) one or more vehicle-to-vehicle communication protocols, (ii) one or more vehicle-to-infrastructure communication protocols, or (iii) one or more mobile devices (DeLorean, see at least [0292] AU: A vehicle-mounted system as paragraphs AS or AT describe, wherein the signal comprises a signal from a mobile device of the target audience.)


Claims 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as obvious over DeLorean in view of Lind and Kim further in view of Wieduwilt et al. (US 10,817,949 B1; hereinafter, "Wieduwilt").

Claims 6, 13:
Although DeLorean/Lind/Kim teaches the limitations upon which these claims depend. And DeLorean teaches at last per [0229] e.g.: “Additionally, or alternatively, advertisers may potentially bid for a display of content on the sign based at least in part on the location of the sign. For example, certain locations within an environment may be more valuable or have a higher advertising value than compared to others (e.g., densely populated area). Here, advertisers may bid for displaying their associated content within these particular locations, etc…”, DeLorean may not explicitly teach the below recited nuance. However, regarding this feature, DeLorean in view of Wieduwilt teaches the following:
…wherein the one or more processors are configured to determine the one or more targeted messages by conducting an on-line auction and bidding process that analyzes or more of (i) a driving behavior pattern, (ii) a vehicle telemetry indicator, (iii) a current route traveled by the vehicle, (iv) a current roadway traveled by the vehicle, (v) a historical route traveled by the vehicle, (vi) a historical roadway traveled by the vehicle, (vii) a geographic indicator corresponding to the vehicle's position, (viii) a traffic indicator, or (ix) a weather indicator (Wieduwilt, see at least [35:55-36:14], teaching e.g.: “…The method 700 may include, via the one or more processors, computing devices or servers, receiving one or more bids 708, e.g., from at least some of the insurance provider systems 16-1 to 16-N, and/or via one or more electronic or communications networks.  Bidders for the various groups of similarly situated and/or like-minded insurance customers (such as grouped by low or medium risk life styles, insureds with the same preferences for deductibles or coverages, insureds having similar driving behaviors (as evidenced by telematics data), etc.) may submit their bids via remote computers, e.g., computers of the systems 16-1 to 16-N. The bids may be received by a processor or server associated with the entity running the auction via wireless or wired communication and/or data transmission, e.g., one or more processors of the insurance procurement system 14 or of the medical diagnostic provider system 34…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wieduwilt which is applicable to a known base device/method of DeLorean to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wieduwilt to the device/method of DeLorean because DeLorean and Wieduwilt are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 14: (previously presented)
DeLorean/Lind/Kim/ Wieduwilt teaches the limitations upon which these claims depend. Furthermore, DeLorean teaches the following:
… wherein the one or more processors are further configured to: responsive to displaying the targeted message, determine one or more of (i) a benefit or (ii) an incentive associated with a policy of the vehicle in exchange for displaying the targeted message (DeLorean, see at least [0086]-[0087] e.g.: “…advertisers may be charged based on the actual measured number of impressions of an advertisement (e.g., a number of people that actually observed or were within range to observe the advertisement during the time in which it was displayed)…”); and transmit a periodic update for display on a user interface of the vehicle to provide one or more beneficial driving behaviors intended to impact a performance of the vehicle in the on-line auction and bidding process (DeLorean, see at least [0201] e.g.: “…advertising revenue may be output on the sign 100 to provide viewers with a benefit to increase tolerance for the sign 100 generally…”).

Claim 20: Claim 20 is rejected commensurate with the rejections of claims 6, 7, 13, and 14.

Response to Arguments
Applicant filed RCE on 8/1/2022 regarding After Final amendment filed 7/5/2022 in which claims 1, 8, 15 were amended. Applicant's arguments (hereinafter “Remarks”) also filed 7/5/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 rejections with updated rationale and references to DeLorean, in view of Lind and Kim, teaching applicant’s amendments. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622